Citation Nr: 1201468	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-18 137	)	DATE
	)
	 )

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a Methicillin-resistant Staphylococcus aureus (MRSA) infection on the spine. 

2.  Entitlement to service connection for traumatic brain injury/memory loss (TBI).

3.  Entitlement to service connection for residuals of frostbite (to include claim for left foot numbness). 

4.  Entitlement to service connection for a bilateral leg condition. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to April 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Currently the veteran resides within the jurisdiction of the Anchorage, Alaska RO.  

The RO has characterized the issues on appeal as claims to reopen.  The Veteran's claims were originally denied in June 2008; however, during the course of the most recent appeal, the RO obtained service treatment records which were not associated with the claims file at the time of the June 2008 decision.  Pursuant to 38 C.F.R. 
§ 3.156(c)(i), in situations such as this, the claims will be readjudicated without the requirement of the submission of new and material evidence.  As such, the issues have been recharacterized as noted on the title page.

The issues of entitlement to service connection for a MRSA infection on the spine, TBI, residuals of frostbite, and a bilateral leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities, specifically his service-connected PTSD, render him unable to obtain and retain substantially gainful employment.  Veteran was unemployable by reason of the service-connected PTSD.

CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability since July 21, 2010 have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA is required to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Regarding the claim of entitlement to TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

TDIU

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities.

VA may assign TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at 60 percent or more, or, if there are two or more disabilities, when at least one is rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356 (1991).

In the present case, service connection is in effect for the following disabilities: PTSD evaluated as 30 percent disabling since April 16, 2008 and 70 percent disabling since July 21, 2010; sleep apnea, 50 percent; degenerative joint disease of the lumbar spine, bilateral shoulders and hips, 10 percent disabling; bilateral pes planus and plantar fasciitis, noncompensable; and migraine headaches, noncompensable.  The ratings for sleep apnea, degenerative joint disease, pes planus and headaches have been in effect since April 16, 2008.  His combined rating was 70 percent, effective April 16, 2008 and 90 percent, effective July 21, 2010.  38 C.F.R. § 4.25.  

The Veteran has met the threshold requirement for TDIU eligibility since April 16, 2008.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disabilities.

On a VA Form 119, the Veteran contacted the RO and explained that he was unemployable.  Regarding his service-connected disabilities, the Veteran explained that his migraines began during service, he reported that he was currently undergoing physical therapy for his back injury, and he stated that he experienced bilateral hip impingement due to performing numerous jumps during service.  

In a statement date-stamped as received at the RO on July 21, 2010, the Veteran submitted a claim for increased rating for PTSD.  

He was afforded VA examinations for his service-connected PTSD in November 2010 and migraine headaches in March 2011.  At the time of the November 2010 examination, the Veteran indicated that he had not worked for most of the time since his discharge from service, due to mental health, cognitive, and physical problems.  Upon examination, the November 2010 VA examiner diagnosed PTSD, and opined that given the Veteran's symptoms and presentation, it was certain that his disorders had an adverse effect on his ability to sustain employment.  The examiner further opined that the effects of the Veteran's PTSD symptoms on his employment and overall quality of life included the inability to join the workforce, problems interacting with others and fitting into civilian life, and physical and mental health/cognitive symptoms make it difficult to remember information and complete most job duties.  At the time of the March 2011 examination, the Veteran indicated that he was not employed and did not remember when he last worked.  

In a May 2011 rating decision, the RO increased the rating for PTSD to 70 percent, effective July 21, 2010.  

Both of the aforementioned VA examinations demonstrate that the Veteran has not worked since his discharge from service.  Further, the November 2010 VA examiner opined that the effect of the Veteran's PTSD symptoms on his employment and overall quality of life included the inability to join the workforce.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected PTSD.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a TDIU is granted.


REMAND

When the Veteran's claims of service connection were initially denied by the RO in the June 2008 rating decision, it was noted that the evidence included only the service treatment records for the period from March 2003 to November 2007.  

The current claims of entitlement to service connection for a MRSA infection on the spine, residuals of frostbite, TBI, and a bilateral leg condition were filed by the Veteran in October 2008.  As discussed in the Introduction, when those claims were considered by the RO in the November 2008 rating action on appeal, it was determined that the previous denials were confirmed and continued.  While the RO appeared to adjudicate the issues on the merits in both the November 2008 rating decision and the February 2010 statement of the case (SOC), the RO did not consider the Veteran's service treatment records dated in January 1995 through February 2003 and December 2007 through April 2008, which were received subsequent to the June 2008 rating decision.  Those service treatment records were not listed in the November 2008 rating decision or the February 2010 SOC as evidence of record, nor were they discussed in the reasons and bases portion of either determination.  The first notation that they were considered by the RO is in a May 2011 rating decision which did not address any of the issues on appeal. 

Consequently, on remand, the additional evidence must be considered by the RO.  38 C.F.R. §§  19.37, 20.1304.  

Likewise, while the RO considered the Veteran's VA outpatient treatment records dated though October 2008, the record contains treatment records dated in November 2008 through March 2011.  Neither the Veteran nor his representative waived initial consideration by the RO of these records.  That additional evidence must be considered by the RO.  38 C.F.R. §§  19.37, 20.1304.

Finally, in the interest of judicial economy, based upon the evidence of record, the Board finds that an examination is necessary for the issues of entitlement to service connection for TBI and a bilateral leg condition.  

Regarding the claimed TBI condition, the Veteran asserted that he suffered from memory loss due to an explosion in Croatia, when his bunker was blown up in approximately 2000.  He reportedly cannot recall the specifics, other than he had to dig himself out.  

The Veteran was afforded a general VA examination in March 2008, prior to separation from service.  That examination included an objective psychiatric test which included a notation that indicated that the screening was brief, was normal for behavior, comprehension, coherence of response, and emotional reactions with no signs of tension.  The examiner opined that there was no objective evidence of a traumatic brain injury.  There is no indication that the examiner reviewed or considered the Veteran's lay statements regarding his claimed memory loss or involvement in an explosion in Croatia.  In a subsequent November 2008 VA outpatient TBI consultation, the Veteran's contentions were noted, and upon examination, the physician indicated that the findings were consistent with a diagnosis of TBI.  However, the physician opined that it was impossible to assess the patient's condition during one visit, and recommended that the Veteran seek treatment at the TBI center.  In a June 2009 VA outpatient addendum, the Veteran was noted to meet VA criteria based on self-reporting for a diagnosis of TBI.  Finally, VA outpatient treatment records since discharge from service to the present demonstrate that the Veteran repeatedly complained of memory loss.                    

Given the conflicting findings, the Board finds that clarification is necessary in order to determine whether the Veteran has a current TBI and/or memory loss condition, and if so, whether the condition is related to or had its onset during service.  As such, a medical examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran is also service-connected for PTSD and the examiner should attempt to distinguish between any symptoms that may be related to PTSD from those that may be related to a TBI.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Regarding the claimed bilateral leg condition, the Veteran asserted that his condition is the result of performing many jumps during service, and particularly one in 1996, which resulted in his current condition that affects his feet, calves and thighs.  

Service treatment records demonstrate the Veteran sought treatment for bilateral lower extremity pain and was diagnosed with left leg radiculopathy associated with his now service-connected back from 1996 until discharge from service.  Records from December 2007 until discharge also demonstrate diagnoses of chronic pain syndrome associated with the Veteran's lower extremity complaints.      

An EMG study of the lower extremities was conducted as part of the March 2008 VA examination.  The examiner opined that there was no objective evidence of a chronic disabling condition of the bilateral feet.  Subsequent VA outpatient treatment records dated in December 2008 demonstrate that the Veteran complained of bilateral leg pain and reported that he fell on the ice, and an objective neurological examination noted some longstanding weakness.  A February 2009 record indicates that the Veteran reported falling several times due to his legs giving out.  An April 2010 record indicates an assessment of sudden weakness in the left leg.  Finally, several records dated in late 2008 through 2010 indicate diagnoses of chronic pain syndrome.   

Given the conflicting findings, the Board finds that clarification is necessary in order to determine whether the Veteran has a current bilateral leg condition, and if so, whether the condition related to or had its onset during service.  As such, a medical examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The examiner should attempt to distinguish between any symptoms that may be related to the Veteran's service-connected degenerative joint disease of the back from those that may be related to a separate leg condition.  Mittleider, 11 Vet. App. at 182.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC is requested to review the evidence of record submitted after June 2008, including service treatment records dated January 1995 through February 2003 and December 2007 through April 2008, as well as VA outpatient treatment records dated November 2008 through March 2011.  

2. Thereafter, the RO/AMC is requested to schedule the Veteran for an appropriate VA examination(s) in order to determine the current nature and likely etiology of any TBI and bilateral leg conditions which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records and post-service VA outpatient treatment records.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Does the Veteran have a current TBI condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

In providing the opinion, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability, including the Veteran's claim of memory loss, if objectively demonstrated on examination.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated. 

b.  Does the Veteran have a current bilateral leg condition?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

In providing the opinion, the examiner is requested to consider the Veteran's multiple in-service complaints of bilateral lower extremity pain reported during treatment for his now service-connected lumbar spine due to an in-service injury, as well as the in-service diagnoses of left leg radiculopathy.  The examiner is also requested to consider the Veteran's in-service diagnoses of chronic pain syndrome.  Specifically, if current disabilities are diagnosed, the examiner must consider whether they are related to the in-service injury, diagnoses, and/or complaints. 

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record after June 2008, including 
service treatment records dated January 1995 through February 2003 and December 2007 through April 2008, as well as VA outpatient treatment records dated November 2008 through March 2011 and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


